Exhibit 10.1

EXECUTION COPY

AMENDED AND RESTATED STOCKHOLDERS AGREEMENT

AMENDED AND RESTATED STOCKHOLDERS AGREEMENT, dated as of April 2, 2007, by and
among Quadrangle Master Funding Ltd, a Cayman Islands exempted company
incorporated with limited liability (“QMFL” and together with QDRF Master Ltd, a
Cayman Islands exempted company incorporated with limited liability, Quadrangle
Debt Opportunities Fund Master Ltd, a Cayman Islands exempted company
incorporated with limited liability and any other Affiliates that receive Common
Shares in a Permitted Transfer (as defined below), “QDRF”), POI Acquisition,
LLC, a Delaware limited liability company (together with any of its Affiliates
that receive Common Shares in a Permitted Transfer, “POI Acquisition”), and
Protection One, Inc., a Delaware corporation (the “Company”). Each of QDRF and
POI Acquisition is referred to individually as a “Stockholder” and,
collectively, as the “Stockholders”.

WHEREAS, the parties hereto entered into a Stockholders Agreement, dated as of
February 8, 2005 (the “Original Stockholders Agreement”), providing, among other
things, for certain arrangements relating to governance of the Company and
transfers by the Stockholders;

WHEREAS, pursuant to a merger agreement, dated as of December 20, 2006, entered
into by and between Integrated Alarm Services Group, Inc. (“IASG”), the Company
and Tara Acquisition Corp. (the “Merger Agreement”), IASG has become a
wholly-owned subsidiary of the Company, with shareholders of IASG receiving
Common Shares (the “Merger”); and

WHEREAS, in connection with the Merger the Company and each of the Stockholders
desire to amend and restate the Original Stockholders Agreement.

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements herein contained, the parties hereto hereby agree to amend and
restate the Original Stockholders Agreement as follows:


ARTICLE I


DEFINITIONS

Section 1.1   Definitions (a)    As used in this Agreement, the following
capitalized terms shall have the following meanings:

Acquisition Designees: As defined in Section 2.1(a)(i) herein.

Affiliate:  When used with respect to a specified Person, another Person that
either directly or indirectly, through one or more intermediaries, Controls, or
is Controlled by, or is under common Control with, the Person specified.

Board of Directors:  The board of directors of the Company.


--------------------------------------------------------------------------------


Business Day:  A day other than a Saturday, Sunday, federal or New York State
holiday or other day on which commercial banks in New York City are authorized
or required by law to close.

Cash Equivalents:  Any of the following:

(1)                                  securities issued or directly and fully
guaranteed or insured by the United States Government or any agency or
instrumentality of the United States (provided that the full faith and credit of
the United States is pledged in support thereof), having maturities of not more
than one year from the date of acquisition;

(2)                                  marketable general obligations issued by
any state of the United States of America or any political subdivision of any
such state or any public instrumentality thereof maturing within one year from
the date of acquisition of the United States (provided that the full faith and
credit of the United States is pledged in support thereof) and, at the time of
acquisition, having a credit rating of “A” or better from either Standard &
Poor’s Ratings Services or Moody’s Investors Service, Inc.;

(3)                                  certificates of deposit, time deposits,
eurodollar time deposits, overnight bank deposits or bankers’ acceptances having
maturities of not more than one year from the date of acquisition thereof issued
by any commercial bank the long-term debt of which is rated at the time of
acquisition thereof at least “A” or the equivalent thereof by Standard & Poor’s
Ratings Services, or “A” or the equivalent thereof by Moody’s Investors Service,
Inc., and having combined capital and surplus in excess of $500 million; or

(4)                                  commercial paper rated at the time of
acquisition thereof at least “A-2” or the equivalent thereof by Standard &
Poor’s Ratings Services or “P-2” or the equivalent thereof by Moody’s Investors
Service, Inc., or carrying an equivalent rating by a nationally recognized
rating agency, if both of the two named rating agencies cease publishing ratings
of investments, and in any case maturing within one year after the date of
acquisition thereof.

Common Shares:  The shares of common stock, $0.01 par value per share, of the
Company.

Control: The possession, direct or indirect, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of voting securities, by contract or otherwise.

Excluded Securities:  As defined in Section 5.2 herein.

Independent Person: A person (x) who is not: (i) a holder of more than 5% of the
outstanding Common Shares, or an officer, employee or partner of the Company;
(ii) a creditor, customer, supplier or other person who derives more than 10% of
its purchases or revenues from its activities with the Company; (iii) a member
of the immediate family of any such stockholder, officer, employee, partner,
creditor, customer, supplier or other person and (y) who does not

2


--------------------------------------------------------------------------------


have a relationship with the Company that may interfere with his exercise of
independence from management and the Company.

Marketable Securities: securities that are traded on an established securities
exchange, reported through an established over-the-counter trading system or
otherwise traded over-the-counter.

Permitted Transfer: As defined in Section 3.2.

Permitted Transferee: As defined in Section 3.2.

Person:  Any individual, partnership, limited liability company, joint venture,
syndicate, sole proprietorship, company or corporation, unincorporated
association, trust, trustee, executor, administrator or other legal personal
representative, regulatory body or agency, government or governmental agency,
authority or entity however designated or constituted.

POI Acquisition:  As defined in the recitals.

Protection One Entities:  The Company and its Subsidiaries.

QMFL:  As defined in the recitals.

QDRF:  As defined in the recitals.

QDRF Designee: As defined in Section 2.1(a)(ii) herein.

Registered Sale: A sale of Common Shares effected pursuant to an effective
registration statement under the Securities Act in accordance with the
Registration Rights Agreement.

Registration Rights Agreement:  The registration rights agreement dated as of
February 8, 2005 by and among POI Acquisition, QMFL and the Company.

Rule 144 Sale: A sale of Common Shares pursuant to Rule 144 promulgated under
the Securities Act (or any similar rule then in effect).

SEC: The U.S. Securities and Exchange Commission or its successor.

Securities Act: The U.S. Securities Act of 1933, as amended from time to time
and the rules and regulations promulgated thereunder.

Stockholder Designee: Any of the Acquisition Designees or the QDRF Designee.

Subsidiary: An entity in respect of which another entity owns, directly or
indirectly, at least a majority of the securities entitled to vote for the
election of directors or the members of a similar governing body.

3


--------------------------------------------------------------------------------


Trigger Event: The Company ceasing to qualify as a “controlled company” for
purposes of the applicable standards of the securities exchange on which the
Common Shares are listed.


(B)   WHEN USED IN THIS AGREEMENT, THE TERM “INCLUDING” SHALL BE DEEMED TO MEAN
“INCLUDING, WITHOUT LIMITATION”. THE WORDS “HEREOF,” “HEREIN” AND “HEREUNDER”
AND WORDS OF SIMILAR IMPORT WHEN USED IN THIS AGREEMENT SHALL REFER TO THIS
AGREEMENT AS A WHOLE AND NOT TO ANY PARTICULAR PROVISION OF THIS AGREEMENT, AND
ARTICLE AND SECTION REFERENCES ARE TO THIS AGREEMENT UNLESS OTHERWISE
SPECIFIED.  THE MEANINGS GIVEN TO TERMS DEFINED HEREIN SHALL BE EQUALLY
APPLICABLE TO BOTH THE SINGULAR AND PLURAL FORMS OF SUCH TERMS.


ARTICLE II


CORPORATE GOVERNANCE

Section 2.1   Board of Directors Representation.  (a)    Effective as of the
date hereof, the Stockholders and the Company shall use their reasonable best
efforts to cause the Board of Directors to be comprised of nine directors of
whom:

(I)                                 THREE SHALL BE DESIGNATED BY POI ACQUISITION
(THE “ACQUISITION DESIGNEES”);

(II)                              TWO SHALL BE DESIGNATED BY QDRF (THE “QDRF
DESIGNEES”);

(III)                           TWO SHALL BE DESIGNATED PURSUANT TO THE MERGER
AGREEMENT FOR A PERIOD OF NOT LESS THAN TWO YEARS FROM THE DATE HEREOF;

(IV)                          ONE SHALL BE RICHARD GINSBURG, PRESIDENT AND CHIEF
EXECUTIVE OFFICER OF THE COMPANY; AND

(iv)                              one shall be an Independent Person selected by
a majority of the other directors, which person shall initially be Robert J.
McGuire.


(B)   AT SUCH TIME AS POI ACQUISITION SHALL CEASE TO OWN COMMON SHARES IN AN
AMOUNT EQUAL TO AT LEAST 25% OF THE COMMON SHARES ISSUED AND OUTSTANDING AS OF
THE EFFECTIVE DATE HEREOF, POI ACQUISITION SHALL HAVE THE RIGHT TO DESIGNATE TWO
ACQUISITION DESIGNEES RATHER THAN THREE ACQUISITION DESIGNEES PURSUANT TO
SECTION 2.1(A) ABOVE. AT SUCH TIME AS POI ACQUISITION SHALL CEASE TO OWN COMMON
SHARES IN AN AMOUNT EQUAL TO AT LEAST 15% OF THE COMMON SHARES ISSUED AND
OUTSTANDING AS OF THE EFFECTIVE DATE HEREOF, POI ACQUISITION SHALL HAVE THE
RIGHT TO DESIGNATE ONE ACQUISITION DESIGNEE RATHER THAN TWO ACQUISITION
DESIGNEES PURSUANT TO SECTION 2.1(A) ABOVE. AT SUCH TIME AS POI ACQUISITION
SHALL CEASE TO OWN COMMON SHARES IN AN AMOUNT EQUAL TO AT LEAST 10% OF THE
COMMON SHARES ISSUED AND OUTSTANDING AS OF THE EFFECTIVE DATE HEREOF, POI
ACQUISITION SHALL CEASE TO HAVE THE RIGHT TO DESIGNATE A DIRECTOR TO THE BOARD
OF DIRECTORS PURSUANT TO SECTION 2.1(A) ABOVE. UPON EACH OF THE TRIGGERING
EVENTS SET FORTH IN THIS SECTION 2.1(B) ABOVE, POI ACQUISITION SHALL PROMPTLY
CAUSE ONE OF ITS ACQUISITION DESIGNEES TO RESIGN FROM THE BOARD OF DIRECTORS AND
ALL COMMITTEES THEREOF. UPON ANY SUCH RESIGNATION, THE STOCKHOLDERS WILL USE
THEIR REASONABLE BEST EFFORTS TO CAUSE THE DIRECTORS

4


--------------------------------------------------------------------------------



REMAINING IN OFFICE TO EITHER DECREASE THE SIZE OF THE BOARD OF DIRECTORS TO
ELIMINATE SUCH VACANCY OR CAUSE THE VACANCY CREATED THEREBY TO BE FILLED BY A
DESIGNEE SELECTED BY A MAJORITY OF THE DIRECTORS REMAINING IN OFFICE.


(C)   AT SUCH TIME AS QDRF SHALL CEASE TO OWN COMMON SHARES IN AN AMOUNT EQUAL
TO AT LEAST 15% OF THE COMMON SHARES ISSUED AND OUTSTANDING AS OF THE EFFECTIVE
DATE HEREOF, QDRF SHALL HAVE THE RIGHT TO DESIGNATE ONE QDRF DESIGNEE TO THE
BOARD OF DIRECTORS RATHER THAN TWO QDRF DESIGNEES PURSUANT TO SECTION 2.1(A)
ABOVE. AT SUCH TIME AS QDRF SHALL CEASE TO OWN COMMON SHARES IN AN AMOUNT EQUAL
TO AT LEAST 10% OF THE COMMON SHARES ISSUED AND OUTSTANDING AS OF THE EFFECTIVE
DATE HEREOF, QDRF SHALL CEASE TO HAVE THE RIGHT TO DESIGNATE A DIRECTOR TO THE
BOARD OF DIRECTORS PURSUANT TO SECTION 2.1(A) ABOVE. UPON EACH OF THE TRIGGERING
EVENTS SET FORTH IN THIS SECTION 2.1(C) ABOVE, QDRF SHALL PROMPTLY CAUSE ONE OF
ITS QDRF DESIGNEES TO RESIGN FROM THE BOARD OF DIRECTORS AND ALL COMMITTEES
THEREOF. UPON ANY SUCH RESIGNATION, THE STOCKHOLDERS WILL USE THEIR REASONABLE
BEST EFFORTS TO CAUSE THE DIRECTORS REMAINING IN OFFICE TO EITHER DECREASE THE
SIZE OF THE BOARD OF DIRECTORS TO ELIMINATE SUCH VACANCY OR CAUSE THE VACANCY
CREATED THEREBY TO BE FILLED BY A DESIGNEE SELECTED BY A MAJORITY OF THE
DIRECTORS REMAINING IN OFFICE.


(D)   AT SUCH TIME AS MR. GINSBURG CEASES TO BE THE CHIEF EXECUTIVE OFFICER OF
THE COMPANY, HE SHALL NO LONGER BE ENTITLED TO SERVE AS A DIRECTOR PURSUANT TO
SECTION 2.1(A) ABOVE.  UPON ANY SUCH RESIGNATION, THE STOCKHOLDERS WILL USE
THEIR REASONABLE BEST EFFORTS TO CAUSE THE DIRECTORS REMAINING IN OFFICE TO
EITHER DECREASE THE SIZE OF THE BOARD OF DIRECTORS TO ELIMINATE SUCH VACANCY OR
CAUSE THE VACANCY CREATED THEREBY TO BE FILLED BY A DESIGNEE SELECTED BY A
MAJORITY OF THE DIRECTORS REMAINING IN OFFICE.


(E)   EACH STOCKHOLDER AGREES TO VOTE, OR ACT BY WRITTEN CONSENT WITH RESPECT
TO, ANY COMMON SHARES OWNED DIRECTLY OR INDIRECTLY BY IT, AT EACH ANNUAL OR
SPECIAL MEETING OF STOCKHOLDERS OF THE COMPANY AT WHICH DIRECTORS ARE TO BE
ELECTED OR TO TAKE ALL ACTIONS BY WRITTEN CONSENT IN LIEU OF ANY SUCH MEETING AS
ARE NECESSARY, AND THE COMPANY SHALL USE ITS REASONABLE BEST EFFORTS TO TAKE ALL
APPROPRIATE ACTIONS AS ARE NECESSARY, TO CAUSE THE BOARD OF DIRECTORS TO BE
COMPRISED OF THE NUMBER AND TYPE OF DIRECTORS SPECIFIED IN SECTION 2.1(A). IN
CONJUNCTION WITH A TRIGGER EVENT AND EFFECTIVE IMMEDIATELY PRIOR TO THE
CONSUMMATION THEREOF, THE STOCKHOLDERS AND THE COMPANY SHALL TAKE ALL ACTION
NECESSARY AND APPROPRIATE TO RECONSTITUTE THE SIZE AND COMPOSITION OF THE BOARD
OF DIRECTORS IN ACCORDANCE WITH THE LISTING RULES OF THE APPLICABLE SECURITIES
EXCHANGE; PROVIDED, HOWEVER, THAT IN THE CASE OF ANY SUCH RECONSTITUTION OF THE
BOARD OF DIRECTORS, POI ACQUISITION SHALL REMAIN ENTITLED PURSUANT TO SECTION
2.1(A) TO DESIGNATE THE ACQUISITION DESIGNEES (SUBJECT TO SECTION 2.1(B)), QDRF
SHALL REMAIN ENTITLED TO DESIGNATE THE QDRF DESIGNEE (SUBJECT TO SECTION
2.1(C)), MR. GINSBURG SHALL REMAIN ENTITLED TO SERVE AS A DIRECTOR (SUBJECT TO
SECTION 2.1(D)) AND THE COMPANY SHALL CONTINUE TO PERFORM ITS OBLIGATIONS UNDER
THE MERGER AGREEMENT WITH RESPECT TO DIRECTORS DESIGNATED THEREUNDER.


(F)   UNTIL SUCH TIME AS POI ACQUISITION CEASES TO OWN COMMON SHARES IN AN
AMOUNT EQUAL TO AT LEAST 40% OF THE COMMON SHARES ISSUED AND OUTSTANDING AS OF
THE EFFECTIVE DATE HEREOF, POI ACQUISITION SHALL HAVE THE RIGHT, EXERCISABLE AT
ANY TIME UPON DELIVERY OF WRITTEN NOTICE TO QDRF AND THE COMPANY, TO ELECT TO
CAUSE THE BOARD OF DIRECTORS TO BE INCREASED TO INCLUDE TWO ADDITIONAL DIRECTORS
AND TO DESIGNATE SUCH DIRECTORS, AND SHALL SIMILARLY HAVE THE RIGHT TO DESIGNATE
ONE ADDITIONAL DIRECTOR TO THE EXTENT THAT POI ACQUISITION OWNS

5


--------------------------------------------------------------------------------



COMMON SHARES IN AN AMOUNT EQUAL TO AT LEAST 35% (BUT LESS THAN 40%) OF THE
COMMON SHARES ISSUED AND OUTSTANDING AS OF THE EFFECTIVE DATE HEREOF (THE
“ACQUISITION ELECTION”). UPON MAKING THE ACQUISITION ELECTION, THE STOCKHOLDERS
(AND THEIR RESPECTIVE STOCKHOLDER DESIGNEES) AND THE COMPANY SHALL USE THEIR
REASONABLE BEST EFFORTS TO TAKE ALL APPROPRIATE ACTION TO CAUSE THE SIZE OF THE
BOARD OF DIRECTORS TO BE INCREASED TO INCLUDE THE DIRECTOR(S) DESIGNATED BY POI
ACQUISITION. UPON MAKING THE ACQUISITION ELECTION, (I) THE NUMBER OF ACQUISITION
DESIGNEES SET FORTH IN SECTION 2.1(A)(I) SHALL BE INCREASED BY THE NUMBER OF
ACQUISITION DESIGNEES SO DESIGNATED AND (II) AT SUCH TIME AS POI ACQUISITION
SHALL CEASE TO OWN THE REQUISITE PERCENTAGE OF COMMON SHARES ISSUED AND
OUTSTANDING TO DESIGNATE ONE OR MORE DIRECTORS PURSUANT TO THIS SECTION 2.1(F),
POI ACQUISITION SHALL PROMPTLY CAUSE SUCH ACQUISITION DESIGNEE(S) TO RESIGN FROM
THE BOARD OF DIRECTORS AND ALL COMMITTEES THEREOF. UPON ANY SUCH RESIGNATION,
THE STOCKHOLDERS WILL USE THEIR REASONABLE BEST EFFORTS TO CAUSE THE DIRECTORS
REMAINING IN OFFICE TO EITHER DECREASE THE SIZE OF THE BOARD OF DIRECTORS TO
ELIMINATE SUCH VACANCY OR CAUSE THE VACANCY CREATED THEREBY TO BE FILLED BY A
DESIGNEE SELECTED BY A MAJORITY OF THE DIRECTORS REMAINING IN OFFICE.


(G)   IF ANY STOCKHOLDER ENTITLED TO DESIGNATE DIRECTORS HEREUNDER REQUESTS IN
WRITING THAT ANY OF ITS DESIGNEES BE REMOVED AS A DIRECTOR, THE OTHER
STOCKHOLDER SHALL VOTE, OR ACT BY WRITTEN CONSENT WITH RESPECT TO, ALL COMMON
SHARES OWNED DIRECTLY OR INDIRECTLY BY SUCH OTHER STOCKHOLDER AND OTHERWISE TAKE
OR CAUSE TO BE TAKEN ALL ACTIONS NECESSARY TO REMOVE SUCH DIRECTOR DESIGNATED BY
SUCH STOCKHOLDER. UNLESS A STOCKHOLDER SHALL OTHERWISE REQUEST IN WRITING, NO
OTHER STOCKHOLDER SHALL TAKE ANY ACTION TO CAUSE THE REMOVAL OF ANY DIRECTORS
DESIGNATED BY SUCH STOCKHOLDER. IN THE EVENT THAT A VACANCY IS CREATED AT ANY
TIME BY THE DEATH, DISABILITY, RETIREMENT, RESIGNATION OR REMOVAL (WITH OR
WITHOUT CAUSE) OF ANY DIRECTOR DESIGNATED BY A STOCKHOLDER, SO LONG AS SUCH
STOCKHOLDER HAS THE RIGHT TO DESIGNATE A REPLACEMENT DESIGNEE AT SUCH TIME, THE
COMPANY AND THE OTHER STOCKHOLDER SHALL USE THEIR REASONABLE BEST EFFORTS TO
TAKE ALL APPROPRIATE ACTION NECESSARY TO CAUSE THE VACANCY CREATED THEREBY TO BE
FILLED BY THE REPLACEMENT DESIGNATED BY SUCH STOCKHOLDER.


(H)   POI ACQUISITION AND QDRF EACH SHALL BE ENTITLED TO DESIGNATE AN EMPLOYEE,
DIRECTOR OR OFFICER OF SUCH ENTITY OR ITS AFFILIATES TO SERVE AS A NONVOTING
OBSERVER TO THE BOARD OF DIRECTORS (AN “OBSERVER”) AT ANY TIME THAT SUCH ENTITY
OWNS AT LEAST 5% OF THE OUTSTANDING COMMON SHARES. THE OBSERVER SHALL BE
PERMITTED TO ATTEND ALL MEETINGS OF THE BOARD OF DIRECTORS. THE COMPANY SHALL
PROVIDE THE OBSERVER, IN THE SAME MANNER AS PROVIDED TO DIRECTORS, NOTICE OF
SUCH MEETINGS AND COPIES OF ALL MATERIALS, FINANCIAL OR OTHERWISE, WHICH THE
COMPANY PROVIDES TO ITS DIRECTORS; PROVIDED, HOWEVER, THAT THE COMPANY MAY
EXCLUDE THE OBSERVER FROM ACCESS TO ANY MATERIALS OR FROM ANY MEETING, OR ANY
PORTION OF THE FOREGOING, IF THE COMPANY REASONABLY BELIEVES UPON ADVICE OF
COUNSEL THAT SUCH EXCLUSION IS REASONABLY NECESSARY TO PRESERVE THE
ATTORNEY-CLIENT PRIVILEGE, TO PROTECT CONFIDENTIAL OR PROPRIETARY INFORMATION OR
FOR OTHER SIMILAR REASONS.


(I)   THE PARTIES HERETO ACKNOWLEDGE AND AGREE THAT DESIGNATION OF A DIRECTOR AS
A STOCKHOLDER DESIGNEE DOES NOT IN ITSELF PRECLUDE SUCH DIRECTOR FROM BEING
DEEMED “INDEPENDENT” FOR PURPOSES OF APPLICABLE RULES AND REGULATIONS OF THE
UNITED STATES SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES EXCHANGE UPON
WHICH THE COMMON SHARES ARE LISTED (EACH SUCH QUALIFYING DIRECTOR, AN
“INDEPENDENT DESIGNEE”).

6


--------------------------------------------------------------------------------



(J)   FOR PURPOSES OF THIS AGREEMENT, A STOCKHOLDER SHALL BE DEEMED TO OWN ITS
PROPORTIONAL INTEREST OF ANY COMMON SHARES HELD BY A PERSON BENEFICIALLY OWNED
BY SUCH STOCKHOLDER (DETERMINED BASED ON SUCH STOCKHOLDER’S PRO RATA DIRECT OR
INDIRECT EQUITY INTEREST IN SUCH PERSON).


(K)   THE COMPANY SHALL REIMBURSE EACH STOCKHOLDER DESIGNEE AND EACH OBSERVER
FOR THEIR REASONABLE OUT-OF-POCKET EXPENSES INCURRED BY THEM FOR THE PURPOSE OF
ATTENDING MEETINGS OF THE BOARD OF DIRECTORS, THE BOARD OF DIRECTORS OF ANY
SUBSIDIARY OF THE COMPANY OR THE RESPECTIVE COMMITTEES THEREOF.


SECTION 2.2   BYLAWS.   (A)    AT THE FIRST MEETING OF THE BOARD OF DIRECTORS
FOLLOWING THE DATE OF THIS AGREEMENT, THE BYLAWS OF THE COMPANY SHALL BE AMENDED
TO PROVIDE THAT (I) UNTIL SUCH TIME AS POI ACQUISITION CEASES TO OWN COMMON
SHARES IN AN AMOUNT EQUAL TO AT LEAST 20% OF THE COMMON SHARES ISSUED AND
OUTSTANDING AS OF THE EFFECTIVE DATE HEREOF, AT LEAST ONE OF THE ACQUISITION
DESIGNEES (OTHER THAN AN INDEPENDENT DESIGNEE) SHALL BE REQUIRED TO BE PRESENT
TO CONSTITUTE A QUORUM OF THE BOARD OF DIRECTORS AND (II) UNTIL SUCH TIME AS
QDRF CEASES TO OWN COMMON SHARES IN AN AMOUNT EQUAL TO AT LEAST 20% OF THE
COMMON SHARES ISSUED AND OUTSTANDING AS OF THE EFFECTIVE DATE HEREOF, AT LEAST
ONE OF THE QDRF DESIGNEES (OTHER THAN AN INDEPENDENT DESIGNEE) SHALL BE REQUIRED
TO BE PRESENT TO CONSTITUTE A QUORUM OF THE BOARD OF DIRECTORS; PROVIDED,
HOWEVER, THAT (X) ANY OF THE STOCKHOLDERS MAY WAIVE SUCH RIGHT FOR ANY GIVEN
MEETING OF THE BOARD OF DIRECTORS AND (Y) NONE OF THE STOCKHOLDERS MAY USE SUCH
PROVISION IN BAD FAITH TO AVOID THE TAKING OF ANY ACTION BY THE BOARD OF
DIRECTORS.


(B)   IF AND FOR SO LONG AS POI ACQUISITION HAS THE RIGHTS DESCRIBED IN SECTION
2.2(A)(I) ABOVE NEITHER THE COMPANY NOR ANY OTHER STOCKHOLDER SHALL, WITHOUT THE
PRIOR WRITTEN CONSENT OF POI ACQUISITION, TAKE ANY ACTION TO AMEND THE BYLAWS OF
THE COMPANY IN ANY MANNER THAT WOULD IMPAIR POI ACQUISITION’S RIGHTS HEREUNDER. 
IF AND FOR SO LONG AS QDRF HAS THE RIGHTS DESCRIBED IN SECTION 2.2(A)(II) ABOVE
NEITHER THE COMPANY NOR ANY OTHER STOCKHOLDER SHALL, WITHOUT THE PRIOR WRITTEN
CONSENT OF QDRF, TAKE ANY ACTION TO AMEND THE BYLAWS OF THE COMPANY IN ANY
MANNER THAT WOULD IMPAIR QDRF’S RIGHTS HEREUNDER.


SECTION 2.3.   INFORMATION AND INSPECTION RIGHTS.  THE COMPANY SHALL FURNISH TO
EACH STOCKHOLDER THAT, TOGETHER WITH ITS AFFILIATES, OWNS AT LEAST 5% OF THE
OUTSTANDING COMMON SHARES SUCH INFORMATION REGARDING THE BUSINESS, AFFAIRS,
PROSPECTS AND FINANCIAL CONDITION OF THE COMPANY AND ITS SUBSIDIARIES AS SUCH
STOCKHOLDER MAY REASONABLY REQUEST AND SHALL PERMIT SUCH STOCKHOLDER OR ANY OF
ITS DESIGNATED REPRESENTATIVES TO EXAMINE THE BOOKS AND RECORDS OF THE COMPANY
AND ITS SUBSIDIARIES (AND TO MAKE COPIES THEREOF AND EXTRACTS THEREFROM), AND TO
INSPECT THEIR RESPECTIVE FACILITIES.


ARTICLE III


TRANSFERS

Section 3.1   Transfer Restrictions.  (a)    Subject to compliance with Sections
3.3 and 3.4, QDRF may directly or indirectly offer, transfer, sell, assign,
pledge or otherwise dispose of any economic, voting or other rights in or to
(any such act, a “transfer”) all or a portion of its

7


--------------------------------------------------------------------------------


Common Shares at any time (i) in a Permitted Transfer, (ii) in a transfer
pursuant to Sections 4.2 or 4.3 or (iii) subject to compliance with Section 4.1,
in any other transfer.


(B)   SUBJECT TO COMPLIANCE WITH SECTIONS 3.3 AND 3.4, POI ACQUISITION MAY
TRANSFER ALL OR A PORTION OF ITS COMMON SHARES AT ANY TIME (I) IN A PERMITTED
TRANSFER OR (II) SUBJECT TO COMPLIANCE WITH SECTION 4.2 HEREOF, IN ANY OTHER
TRANSFER.

Section 3.2   Permitted Transfers; Indirect Transfers.  (a)  Notwithstanding any
other provision of this Agreement, a Stockholder may:  (i) transfer Common
Shares to an Affiliate of such Stockholder, (ii) transfer Common Shares in a
Registered Sale, (iii) transfer Common Shares in a Rule 144 Sale or (iv) in the
case of QDRF, transfer Common Shares at any time it owns less than 10% of the
outstanding Common Shares (determined prior to any such transfer) (a “Below 10%
Sale”) (each of the foregoing, a “Permitted Transfer” and each of the
transferees in a Permitted Transfer, a “Permitted Transferee”).


(B)   TO THE EXTENT A STOCKHOLDER OR PERMITTED TRANSFEREE DESCRIBED IN CLAUSE
(I) ABOVE IS NOT AN INDIVIDUAL OR AN ESTATE, AND A PERSON (WHICH IS NOT A
PERMITTED TRANSFEREE OF THE STOCKHOLDER OR OF SUCH PERMITTED TRANSFEREE, AS THE
CASE MAY BE) ACQUIRES CONTROL OF SUCH STOCKHOLDER OR PERMITTED TRANSFEREE, (X)
SUCH ACQUISITION OF CONTROL SHALL BE DEEMED TO BE A TRANSFER OF THE COMMON
SHARES HELD BY SUCH STOCKHOLDER OR PERMITTED TRANSFEREE SUBJECT TO THE
RESTRICTIONS ON TRANSFER CONTAINED IN THIS AGREEMENT (INCLUDING, WITHOUT
LIMITATION, ARTICLES III AND IV HEREOF) AND (Y) TO THE EXTENT SUCH STOCKHOLDER
OR PERMITTED TRANSFEREE THEN HOLDS ASSETS IN ADDITION TO COMMON SHARES, THE
DETERMINATION OF THE PURCHASE PRICE DEEMED TO HAVE BEEN PAID FOR THE COMMON
SHARES HELD BY SUCH PERMITTED TRANSFEREE IN SUCH DEEMED TRANSFER FOR PURPOSES OF
THE PROVISIONS OF THIS AGREEMENT SHALL BE MADE BY THE BOARD OF DIRECTORS IN GOOD
FAITH.

Section 3.3   Notice of Proposed Transfer.  No fewer than 10 days prior to any
proposed transfer of any Common Shares by a Stockholder (other than under the
circumstances described in Article IV or pursuant to a Registered Sale or a Rule
144 Sale), the Stockholder shall give written notice to the Company and the
other Stockholder of its intention to effect such transfer. Each such notice
shall describe the manner of the proposed transfer, the proposed date of the
transfer and the number of Common Shares proposed to be transferred and, if
requested by the Company, shall be accompanied by an opinion of counsel
reasonably satisfactory to the Company to the effect that the proposed transfer
of the Common Shares may be affected without registration under the Securities
Act.

Section 3.4   Validity of Transfers; Compliance with Laws, Agreement.  (a)  Any
attempt to transfer any Common Shares in violation of this Agreement shall be
null and void.  The Company shall not record on its stock transfer books or
otherwise any transfer of Common Shares in violation of the terms and conditions
set forth herein.


(B)   NO TRANSFER MAY BE MADE UNLESS (I) THE TRANSFER COMPLIES IN ALL RESPECTS
WITH THE APPLICABLE PROVISIONS OF THIS AGREEMENT AND (II) THE TRANSFER COMPLIES
IN ALL RESPECTS WITH APPLICABLE FEDERAL AND STATE SECURITIES LAWS, INCLUDING THE
SECURITIES ACT.


(C)   AS A CONDITION TO ANY TRANSFER OF COMMON SHARES (OTHER THAN PURSUANT TO A 
REGISTERED SALE OR A RULE 144 SALE OR A BELOW 10% SALE), THE TRANSFEREE SHALL
AGREE (PURSUANT TO

8


--------------------------------------------------------------------------------



AN AGREEMENT IN FORM AND SUBSTANCE REASONABLY ACCEPTABLE TO THE COMPANY) TO
BECOME A PARTY TO THIS AGREEMENT AND SHALL HAVE SUCH RIGHTS AND OBLIGATIONS OF
ITS TRANSFEROR FOR PURPOSES OF ARTICLES III AND IV; PROVIDED, THAT A TRANSFEREE
OF COMMON SHARES PURSUANT TO CLAUSE (I) OF SECTION 3.2(A) SHALL HAVE ALL OF THE
RIGHTS AND OBLIGATIONS OF THE TRANSFEROR STOCKHOLDER;  PROVIDED, FURTHER, THAT,
IN CONNECTION WITH A TRANSFER OF AT LEAST 10% OF THE OUTSTANDING COMMON SHARES
BY A STOCKHOLDER, SUCH STOCKHOLDER MAY ALSO ASSIGN ITS RIGHTS AND OBLIGATIONS
UNDER SECTION 2.1 TO SUCH TRANSFEREE, AND IN SUCH CIRCUMSTANCES, THE TRANSFEREE
SHALL HAVE THE RIGHTS AND OBLIGATIONS OF THE TRANSFEROR STOCKHOLDER UNDER SUCH
SECTION; PROVIDED, HOWEVER, THAT SUCH TRANSFEREE SHALL NOT BE ENTITLED TO
DESIGNATE A STOCKHOLDER DESIGNEE OR AN OBSERVER UNLESS SUCH STOCKHOLDER DESIGNEE
OR OBSERVER, AS THE CASE MAY BE, IS REASONABLY ACCEPTABLE TO THE BOARD OF
DIRECTORS.


ARTICLE IV


RIGHT OF FIRST OFFER, TAG-ALONG SALE, DRAG-ALONG

Section 4.1.   Right of First Offer.  (a)    If QDRF (for purposes of this
Section 4.1, a “Selling Stockholder”) proposes to transfer (unless the proposed
transfer is a Permitted Transfer or a transfer pursuant to such Selling
Stockholder’s “tag-along” rights under Section 4.2, in which case the following
provisions need not be complied with) all or any portion of its Common Shares
(the number of Common Shares proposed to be transferred by the Selling
Stockholder, the “Subject Securities”), the Selling Stockholder shall deliver a
notice of intention to sell (a “Sale Notice”) to POI Acquisition (the “Offeree
Stockholder”) setting forth the number of Subject Securities proposed to be
transferred, an irrevocable offer to sell such Subject Securities to the Offeree
Stockholder and the terms and conditions pursuant to which the Selling
Stockholder is offering to sell such Subject Securities.


(B)   UPON RECEIPT OF A SALE NOTICE, THE OFFEREE STOCKHOLDER SHALL HAVE THE
RIGHT TO ELECT TO PURCHASE AT THE PRICE AND ON THE TERMS AND CONDITIONS STATED
IN THE SALE NOTICE, ALL, BUT NOT LESS THAN ALL, OF THE SUBJECT SECURITIES (AS
ALLOCATED AMONG THE OFFEREE STOCKHOLDER IN THEIR DISCRETION).  IN THE EVENT THAT
THE OFFEREE STOCKHOLDER ELECTS TO PURCHASE ALL OF THE SUBJECT SECURITIES, THE
OFFEREE STOCKHOLDER SHALL SO NOTIFY THE SELLING STOCKHOLDER WITHIN 20 DAYS (THE
“OPTION PERIOD”) AFTER THE RECEIPT BY SUCH PARTY OF THE SALE NOTICE.  ANY SUCH
ELECTION SHALL BE MADE BY WRITTEN NOTICE (A “NOTICE OF ELECTION”) TO THE SELLING
STOCKHOLDER.


(C)   IF A NOTICE OF ELECTION WITH RESPECT TO THE SUBJECT SECURITIES SHALL HAVE
BEEN DELIVERED TO THE SELLING STOCKHOLDER, THE SELLING STOCKHOLDER SHALL SELL
SUCH SUBJECT SECURITIES TO THE OFFEREE STOCKHOLDER DESIGNATED IN THE NOTICE OF
ELECTION AT THE PRICE AND ON THE TERMS AND CONDITIONS STATED IN THE SALE NOTICE.


(D)   THE CLOSING OF THE SALE OF SUBJECT SECURITIES TO THE OFFEREE STOCKHOLDER
SHALL TAKE PLACE AT THE OFFICES OF THE COMPANY, OR SUCH OTHER LOCATION AS THE
PARTIES TO THE SALE MAY MUTUALLY SELECT, ON A DATE THE PARTIES MAY MUTUALLY
SELECT, NO LATER THAN 30 DAYS FOLLOWING THE EXPIRATION OF THE OPTION PERIOD (OR
UPON THE EXPIRATION OF SUCH LONGER PERIOD REQUIRED TO OBTAIN ANY NECESSARY
REGULATORY APPROVALS).  AT SUCH CLOSING, THE SELLING STOCKHOLDER SHALL DELIVER A
CERTIFICATE OR CERTIFICATES FOR THE SUBJECT SECURITIES TO BE SOLD, ACCOMPANIED
BY STOCK POWERS WITH SIGNATURES GUARANTEED AND ALL NECESSARY STOCK TRANSFER
TAXES PAID AND STAMPS AFFIXED, IF

9


--------------------------------------------------------------------------------



NECESSARY, AGAINST RECEIPT OF THE PURCHASE PRICE THEREFOR BY CERTIFIED OR
OFFICIAL BANK CHECK OR BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS.


(E)   IF THE OFFEREE STOCKHOLDER (AND/OR ITS ASSIGNEE(S)) DOES NOT ELECT TO
PURCHASE ALL OF THE SUBJECT SECURITIES BY THE END OF THE OPTION PERIOD, SUCH
SUBJECT SECURITIES MAY BE SOLD TO ANY PERSON FOR A PERIOD OF 180 DAYS FOLLOWING
THE EXPIRATION OF THE OPTION PERIOD AT A PRICE NOT LOWER THAN THE PRICE
SPECIFIED IN THE SALE NOTICE AND ON OTHER TERMS AND CONDITIONS NOT MORE
FAVORABLE TO THE PURCHASER THAN THOSE SPECIFIED IN THE SALE NOTICE. ANY SUBJECT
SECURITIES NOT SOLD BY SUCH 180TH DAY SHALL AGAIN BE SUBJECT TO THE RESTRICTIONS
CONTAINED IN THIS SECTION 4.1.


(F)   THE OFFEREE STOCKHOLDER SHALL BE ENTITLED TO ASSIGN ANY OR ALL OF THEIR
RIGHTS UNDER THIS SECTION 4.1 TO ANY OTHER PERSON.

Section 4.2.   Tag-Along Rights.  (a)    In the event that POI Acquisition (for
purposes of this Section 4.2, a “Selling Stockholder”) proposes to transfer
(other than by way of a Permitted Transfer) all or any portion of the Common
Shares owned by such Selling Stockholder (any of the foregoing, a “Sale”), then
unless such Selling Stockholder is entitled to give and does give a Drag-Along
Notice pursuant to Section 4.3, such Selling Stockholder shall give notice (a
“Notice of Intention to Sell”) to the other Stockholder (for purposes of this
Section 4.2, the “Other Stockholder”) and the Company promptly, and in any event
not more than 10 days after the execution and delivery by all the parties
thereto of the definitive agreement relating to the Sale, setting forth in
reasonable detail the terms and conditions of such proposed Sale, including the
number of Common Shares proposed to be so transferred, the name of the third
party purchaser, the proposed amount and form of consideration. In the event
that the terms and/or conditions set forth in the Notice of Intention to Sell
are thereafter amended in any respect, the Selling Stockholder shall give
written notice (an “Amended Notice”) of the amended terms and conditions of the
proposed Sale promptly to the other Stockholder and the Company.


(B)   THE OTHER STOCKHOLDER SHALL HAVE THE RIGHT, EXERCISABLE UPON WRITTEN
NOTICE TO THE SELLING STOCKHOLDER WITHIN 20 DAYS AFTER SUCH STOCKHOLDER’S
RECEIPT OF ANY NOTICE OF INTENTION TO SELL, OR, IF LATER, WITHIN 20 DAYS OF SUCH
STOCKHOLDER’S RECEIPT OF THE MOST RECENT AMENDED NOTICE, TO PARTICIPATE IN THE
PROPOSED SALE BY THE SELLING STOCKHOLDER TO THE PROPOSED PURCHASER ON THE TERMS
AND CONDITIONS SET FORTH IN SUCH NOTICE OF INTENTION TO SELL OR THE MOST RECENT
AMENDED NOTICE, AS THE CASE MAY BE (SUCH PARTICIPATION RIGHTS BEING HEREINAFTER
REFERRED TO AS “TAG-ALONG” RIGHTS). EACH STOCKHOLDER MAY PARTICIPATE WITH
RESPECT TO THE COMMON SHARES OWNED BY SUCH STOCKHOLDER IN AN AMOUNT EQUAL TO THE
PRODUCT OBTAINED BY MULTIPLYING (I) THE AGGREGATE NUMBER OF COMMON SHARES OWNED
BY SUCH STOCKHOLDER BY (II) A FRACTION, THE NUMERATOR OF WHICH IS EQUAL TO THE
NUMBER OF COMMON SHARES PROPOSED TO BE SOLD OR TRANSFERRED BY THE SELLING
STOCKHOLDER AND THE DENOMINATOR OF WHICH IS THE AGGREGATE NUMBER OF COMMON
SHARES OWNED BY THE SELLING STOCKHOLDER. IF THE OTHER STOCKHOLDER HAS NOT
NOTIFIED THE SELLING STOCKHOLDER OF ITS INTENT TO EXERCISE TAG-ALONG RIGHTS 20
DAYS AFTER RECEIPT OF THE NOTICE OF INTENTION TO SELL OR, IF LATER, WITHIN 20
DAYS OF RECEIPT OF AN AMENDED NOTICE, THE OTHER STOCKHOLDER SHALL BE DEEMED TO
HAVE ELECTED NOT TO EXERCISE SUCH TAG-ALONG RIGHTS WITH RESPECT TO THE SALE
CONTEMPLATED BY SUCH NOTICE OF INTENTION TO SELL OR SUCH AMENDED NOTICE, AS THE
CASE MAY BE (IN THE CASE OF AN AMENDED NOTICE, REGARDLESS OF ITS ELECTION
PURSUANT TO THE NOTICE OF INTENTION TO SELL RELATING TO SUCH SALE).  IF THE
NUMBER OF COMMON SHARES ELECTED TO BE SOLD BY THE SELLING STOCKHOLDER AND THE
OTHER STOCKHOLDER, IN ADDITION TO THE NUMBER OF COMMON SHARES

10


--------------------------------------------------------------------------------



ELECTED TO BE SOLD BY OTHER STOCKHOLDERS OF THE COMPANY (“OTHER TAGGING
STOCKHOLDERS”) PURSUANT TO SIMILAR TAG-ALONG RIGHTS AS THOSE CONTAINED IN THIS
AGREEMENT, IS GREATER THAN THE NUMBER OF COMMON SHARES SPECIFIED IN THE NOTICE
OF INTENTION TO SELL, THE NUMBER OF COMMON SHARES BEING SOLD BY EACH SUCH HOLDER
SHALL BE REDUCED SUCH THAT THE APPLICABLE HOLDER SHALL BE ENTITLED TO (AND
OBLIGATED TO) SELL ONLY ITS PRO RATA PORTION OF COMMON SHARES (BASED ON THE
NUMBER OF COMMON SHARES OWNED BY SUCH HOLDER TO THE TOTAL NUMBER OF COMMON
SHARES OWNED BY ALL OF SUCH ELECTING HOLDERS).  IF A STOCKHOLDER ELECTS NOT TO
INCLUDE THE MAXIMUM NUMBER OF COMMON SHARES THAT SUCH HOLDER WOULD HAVE BEEN
PERMITTED TO INCLUDE IN A PROPOSED SALE, THE SELLING STOCKHOLDER, THE OTHER
STOCKHOLDER AND ANY OTHER TAGGING STOCKHOLDERS MAY SELL IN THE PROPOSED SALE A
NUMBER OF ADDITIONAL COMMON SHARES OWNED BY ANY OF THEM EQUAL TO THEIR PRO RATA
PORTION OF THE NUMBER OF COMMON SHARES ELIGIBLE TO BE INCLUDED IN THE PROPOSED
SALE AND NOT SO ELECTED TO BE INCLUDED (BASED ON THE NUMBER OF COMMON SHARES
OWNED BY SUCH HOLDER TO THE TOTAL NUMBER OF COMMON SHARES OWNED BY ALL OF SUCH
ELECTING HOLDERS).


(C)   IF THE OTHER STOCKHOLDER EXERCISES ITS RIGHTS UNDER THIS SECTION 4.2, THE
CLOSING OF THE PURCHASE OF THE COMMON SHARES WITH RESPECT TO WHICH SUCH RIGHTS
HAVE BEEN EXERCISED WILL TAKE PLACE CONCURRENTLY WITH THE CLOSING OF THE SALE OF
THE SELLING STOCKHOLDER’S COMMON SHARES TO THE PURCHASER.


(D)   IN CONNECTION WITH ANY SALE PURSUANT TO THIS SECTION 4.2, THE OTHER
STOCKHOLDER SHALL MAKE TO THE PURCHASER IN THE SALE THE SAME REPRESENTATIONS,
WARRANTIES, COVENANTS, INDEMNITIES AND AGREEMENTS AS THE SELLING STOCKHOLDER
MAKES IN CONNECTION WITH THE PROPOSED SALE (EXCEPT THAT IN THE CASE OF
REPRESENTATIONS, WARRANTIES, COVENANTS, INDEMNITIES AND AGREEMENTS PERTAINING
SPECIFICALLY TO THE SELLING STOCKHOLDER, A STOCKHOLDER EXERCISING ITS
“TAG-ALONG” RIGHTS SHALL MAKE THE COMPARABLE REPRESENTATIONS, WARRANTIES,
COVENANTS, INDEMNITIES AND AGREEMENTS PERTAINING SPECIFICALLY TO ITSELF);
PROVIDED, THAT ALL REPRESENTATIONS, WARRANTIES, COVENANTS AND INDEMNITIES SHALL
BE MADE BY THE SELLING STOCKHOLDER, THE OTHER STOCKHOLDER AND THE OTHER TAGGING
STOCKHOLDERS SEVERALLY AND NOT JOINTLY. EACH STOCKHOLDER AND ANY OTHER TAGGING
STOCKHOLDER PARTICIPATING IN THE SALE WILL BE RESPONSIBLE FOR FUNDING ITS
PROPORTIONATE SHARE OF ANY ESCROW ARRANGEMENTS IN CONNECTION WITH THE SALE AND
FOR ITS PROPORTIONATE SHARE OF ANY WITHDRAWALS THEREFROM.  ALL FEES,
COMMISSIONS, ADJUSTMENTS TO PURCHASE PRICE, EXPENSES AND INDEMNITIES OF THE
SELLING STOCKHOLDER, THE OTHER STOCKHOLDER AND ANY OTHER TAGGING STOCKHOLDERS
THEREUNDER SHALL BE BORNE BY EACH OF THEM ON A PRO RATA BASIS BASED ON THE
NUMBER OF COMMON SHARES SOLD BY EACH OF THEM IN SUCH SALE.


SECTION 4.3.   DRAG-ALONG.  (A)    IF (I) POI ACQUISITION (FOR PURPOSES OF THIS
SECTION 4.3, THE “SELLING STOCKHOLDER”) RECEIVES A BONA FIDE OFFER FROM ANY
THIRD PARTY WHO IS NOT AN AFFILIATE OF EITHER THE COMPANY OR POI ACQUISITION TO
PURCHASE (INCLUDING A PURCHASE BY MERGER, CONSOLIDATION OR SIMILAR TRANSACTION)
100% OF THE COMMON SHARES OWNED BY THE SELLING STOCKHOLDER AT SUCH TIME, (II) AT
LEAST 90% OF THE FAIR MARKET VALUE OF THE CONSIDERATION TO BE RECEIVED BY THE
SELLING STOCKHOLDER IN SUCH OFFER IS IN THE FORM OF CASH, CASH EQUIVALENTS OR
MARKETABLE SECURITIES AND (III) SUCH OFFER IS ACCEPTED BY THE SELLING
STOCKHOLDER, THEN QDRF (FOR PURPOSES OF THIS SECTION 4.3, THE “OTHER
STOCKHOLDER”) HEREBY AGREES THAT, IF REQUESTED BY THE SELLING STOCKHOLDER, IT
WILL TRANSFER TO SUCH PURCHASER, SUBJECT TO SECTION 4.3(B), ON THE TERMS OF THE
OFFER SO ACCEPTED BY THE SELLING STOCKHOLDER, INCLUDING TIME OF PAYMENT, FORM OF
CONSIDERATION AND ADJUSTMENTS TO PURCHASE PRICE, ALL OF ITS COMMON SHARES.

11


--------------------------------------------------------------------------------



(B)   THE SELLING STOCKHOLDER WILL GIVE NOTICE (THE “DRAG-ALONG NOTICE”) TO THE
OTHER STOCKHOLDER OF ANY PROPOSED TRANSFER GIVING RISE TO THE RIGHTS OF THE
SELLING STOCKHOLDER SET FORTH IN SECTION 4.3(A) (A “DRAG-ALONG SALE”) NOT MORE
THAN 10 DAYS AFTER THE EXECUTION AND DELIVERY BY ALL OF THE PARTIES THERETO OF
THE DEFINITIVE AGREEMENT RELATING TO THE DRAG-ALONG SALE AND, IN ANY EVENT, NO
LATER THAN 20 DAYS PRIOR TO THE CLOSING DATE FOR SUCH DRAG-ALONG SALE. THE
DRAG-ALONG NOTICE WILL SET FORTH THE NUMBER OF COMMON SHARES PROPOSED TO BE SO
TRANSFERRED, THE NAME OF THE PURCHASER, THE PROPOSED AMOUNT AND FORM OF
CONSIDERATION, THE NUMBER OF COMMON SHARES SOUGHT AND THE OTHER TERMS AND
CONDITIONS OF THE OFFER.  THE OTHER STOCKHOLDER SHALL MAKE THE SAME
REPRESENTATIONS, WARRANTIES, COVENANTS, INDEMNITIES AND AGREEMENTS AS THE
SELLING STOCKHOLDER MAKES IN CONNECTION WITH THE DRAG-ALONG SALE (EXCEPT THAT IN
THE CASE OF REPRESENTATIONS, WARRANTIES, COVENANTS, INDEMNITIES AND AGREEMENTS
PERTAINING SPECIFICALLY TO THE SELLING STOCKHOLDER, THE OTHER STOCKHOLDER SHALL
MAKE THE COMPARABLE REPRESENTATIONS, WARRANTIES, COVENANTS, INDEMNITIES AND
AGREEMENTS PERTAINING SPECIFICALLY TO ITSELF); PROVIDED, THAT ALL
REPRESENTATIONS, WARRANTIES, COVENANTS AND INDEMNITIES SHALL BE MADE BY THE
SELLING STOCKHOLDER AND THE OTHER STOCKHOLDER SEVERALLY AND NOT JOINTLY AND
PROVIDED FURTHER THAT IN THE EVENT THAT AT THE TIME OF EXECUTION OF THE
DEFINITIVE AGREEMENT RELATING TO SUCH DRAG-ALONG SALE THE OTHER STOCKHOLDER NO
LONGER RETAINS THE RIGHT TO DESIGNATE THE QDRF DESIGNEE PURSUANT TO SECTION
2.1(A), THE OTHER STOCKHOLDER SHALL BE REQUIRED ONLY TO MAKE REPRESENTATIONS,
WARRANTIES, COVENANTS, INDEMNITIES AND AGREEMENTS PERTAINING SPECIFICALLY TO
ITSELF CONSISTENT WITH THE REPRESENTATIONS, WARRANTIES, COVENANTS, INDEMNITIES
AND AGREEMENTS PERTAINING SPECIFICALLY TO THE SELLING STOCKHOLDER.  THE OTHER
STOCKHOLDER WILL BE RESPONSIBLE FOR FUNDING ITS PROPORTIONATE SHARE OF ANY
ESCROW ARRANGEMENTS IN CONNECTION WITH THE DRAG-ALONG SALE AND FOR ITS
PROPORTIONATE SHARE OF ANY WITHDRAWALS THEREFROM.  THE OTHER STOCKHOLDER ALSO
WILL BE RESPONSIBLE FOR ITS PROPORTIONATE SHARE OF ANY FEES, COMMISSIONS,
ADJUSTMENTS TO PURCHASE PRICE AND EXPENSES IN CONNECTION WITH THE OF THE
DRAG-ALONG SALE.  IF THE DRAG-ALONG SALE IS NOT CONSUMMATED WITHIN 90 DAYS FROM
THE DATE OF THE DRAG-ALONG NOTICE (SUBJECT TO EXTENSION TO OBTAIN ANY NECESSARY
REGULATORY APPROVALS), THE SELLING STOCKHOLDER(S) MUST DELIVER ANOTHER
DRAG-ALONG NOTICE IN ORDER TO EXERCISE THEIR RIGHTS UNDER THIS SECTION 4.3 WITH
RESPECT TO SUCH DRAG-ALONG SALE.


ARTICLE V


PREEMPTION

Section 5.1   Preemptive Rights.  (a)  Each Stockholder shall have the right to
purchase for cash its Preemptive Right Pro Rata Share of newly issued (i) Common
Shares or (ii) options or warrants to purchase, or securities convertible into
or exchangeable for, Common Shares (“Rights” and together with Common Shares,
“POI Securities”), in each case that the Company or any Subsidiary of the
Company may from time to time propose to sell for cash.  A Stockholder’s
“Preemptive Right Pro Rata Share” shall be, at any given time, that proportion,
calculated prior to any proposed new issuance, which the number of Common Shares
owned by such Stockholder at such time bears to the total number of Common
Shares outstanding at such time.


(B)   IN THE EVENT THE COMPANY PROPOSES TO UNDERTAKE AN ISSUANCE FOR CASH OF POI
SECURITIES TO ANY PERSON, IT SHALL GIVE THE STOCKHOLDERS WRITTEN NOTICE (THE
“PREEMPTIVE NOTICE”) OF ITS INTENTION TO SELL POI SECURITIES FOR CASH, THE
PRICE, THE IDENTITY OF THE PURCHASER AND THE

12


--------------------------------------------------------------------------------



PRINCIPAL TERMS UPON WHICH THE COMPANY PROPOSES TO ISSUE THE SAME.  SUBJECT TO
SECTION 5.1(A), EACH STOCKHOLDER SHALL HAVE TEN BUSINESS DAYS FROM THE DELIVERY
DATE OF ANY PREEMPTIVE NOTICE TO AGREE TO PURCHASE A NUMBER OF POI SECURITIES UP
TO ITS PREEMPTIVE RIGHT PRO RATA SHARE OF POI SECURITIES (IN EACH CASE
CALCULATED PRIOR TO THE ISSUANCE) FOR THE PRICE AND UPON THE TERMS SPECIFIED IN
THE PREEMPTIVE NOTICE BY GIVING WRITTEN NOTICE TO THE COMPANY AND STATING
THEREIN THE NUMBER OF POI SECURITIES TO BE PURCHASED.


(C)   IN THE EVENT THAT ANY STOCKHOLDER FAILS TO PURCHASE ALL OF ITS PREEMPTIVE
RIGHT PRO RATA SHARE PURSUANT TO THIS SECTION 5.1, THE COMPANY SHALL HAVE 180
DAYS AFTER THE DATE OF THE PREEMPTIVE NOTICE TO CONSUMMATE THE SALE OF THE POI
SECURITIES WITH RESPECT TO WHICH SUCH STOCKHOLDER’S PREEMPTIVE RIGHT WAS NOT
EXERCISED, AT OR ABOVE THE PRICE AND UPON TERMS NOT MORE FAVORABLE TO THE
PURCHASERS OF SUCH POI SECURITIES THAN THE TERMS SPECIFIED IN THE INITIAL
PREEMPTIVE NOTICE GIVEN IN CONNECTION WITH SUCH SALE.

Section 5.2   Excluded Securities.  The parties hereby agree that the preemption
rights described in Section 5.1 shall not be exercisable with respect to any
issuance by the Company or any Subsidiary of the Company of the following
securities (“Excluded Securities”):

(A)   ANY ISSUANCE OF SECURITIES TO OFFICERS, EMPLOYEES, DIRECTORS OR
CONSULTANTS OF ANY PROTECTION ONE ENTITY IN CONNECTION WITH SUCH PERSON’S
EMPLOYMENT, CONSULTING OR DIRECTOR ARRANGEMENTS WITH A PROTECTION ONE ENTITY;

(B)   ANY ISSUANCE OF SECURITIES IN CONNECTION WITH ANY BUSINESS COMBINATION OR
ACQUISITION TRANSACTION INVOLVING ANY PROTECTION ONE ENTITY, INCLUDING ANY
ISSUANCE TO THE EQUITYHOLDERS OR MANAGEMENT OF THE ENTITY THAT IS THE SUBJECT OF
SUCH BUSINESS COMBINATION OR ACQUISITION TRANSACTION; OR

(c)    any securities issued by the Company or a Subsidiary of the Company
pursuant to a public offering registered with the SEC.


ARTICLE VI


MISCELLANEOUS

Section 6.1   Effectiveness and Term.  This Agreement shall terminate upon (i)
as to any Stockholder, the date when such Stockholder owns less than 1% of the
outstanding Common Shares or (ii) upon a written agreement by the Stockholders
and the Company to terminate the Agreement.

Section 6.2   Recapitalizations, Exchanges, Etc., Affecting Common Shares.  The
provisions of this Agreement shall apply, to the full extent set forth herein
with respect to the Common Shares, and to any and all shares of the Company or
any successor or assign of the Company (whether by merger, consolidation, sale
of assets or otherwise) which may be issued in respect of, in exchange for, or
in substitution of the Common Shares, by reason of any stock dividend, stock
split, stock issuance, reverse stock split, combination, recapitalization,
reclassification, merger, consolidation or otherwise. Upon the occurrence of any
of such events, amounts hereunder shall be appropriately adjusted.

13


--------------------------------------------------------------------------------


Section 6.3   Headings. Headings of articles, sections and paragraphs of this
Agreement are inserted for convenience of reference only and shall not affect
the interpretation or be deemed to constitute a part hereof.

Section 6.4   Severability. In the event that any one or more of the provisions
contained in this Agreement or in any other instrument referred to herein shall,
for any reason, be held to be invalid, illegal or unenforceable, such
illegality, invalidity or unenforceability shall not affect any other provisions
of this Agreement.

Section 6.5   Benefits of Agreement.  Nothing expressed by or mentioned in this
Agreement is intended or shall be construed to give any Person other than the
parties hereto and their respective successors and permitted assigns any legal
or equitable right, remedy or claim under or in respect of this Agreement or any
provision herein contained, this Agreement and all conditions and provisions
hereof being intended to be and being for the sole and exclusive benefit of the
parties hereto and their respective successors and permitted assigns.  No
assignments of rights under this Agreement shall be permitted and any such
assignment shall be void, except an assignment to a transferee of Common Shares
of a Stockholder (other than a transferee in a Registered Sale, a Rule 144 Sale
or a Below 10% Sale) or an assignment of the Offeree Stockholder’s rights under
Section 4.1.

Section 6.6   Notices.  Any notice or other communications required or permitted
hereunder shall be deemed to be sufficient and received if contained in a
written instrument delivered in person or by courier or duly sent by first class
certified mail, postage prepaid, or by facsimile addressed to such party at the
address or facsimile number set forth below:

(1)                                  If to the Company to:


Protection One, Inc
1035 N. 3rd Street, Suite 101
Lawrence, Kansas 66044
Telephone:  785-575-1707
Facsimile:  785-575-1711
Attention:  Darius G. Nevin

with a copy (which shall not constitute notice) to:

Kirkland & Ellis LLP
200 East Randolph Drive
Chicago, Illinois 60601
Telephone:  312-861-2000
Facsimile:   312-861-2200
Attention:  R. Scott Falk, P.C.

(2)                                  If to POI Acquisition:


c/o Quadrangle Group LLC
375 Park Avenue



14


--------------------------------------------------------------------------------


New York, New York 10152
Telephone: 212-418-1700
Facsimile: 212-418-1701
Attention: Henry Ormond

(3)                                  If to QDRF:

c/o Quadrangle Group LLC
375 Park Avenue
New York, New York 10152
Telephone: 212-418-1700
Facsimile: 212-418-1701
Attention: Michael Weinstock

in the case of notice to POI Acquisition or QDRF, with a copy (which shall not
constitute notice) to:

Simpson Thacher & Bartlett LLP
425 Lexington Avenue
New York, New York 10017-3790
Telephone: 212-455-2000
Facsimile:  212-455-2502
Attention:  Joseph H. Kaufman

and

Willkie Farr & Gallagher LLP

787 Seventh Avenue

New York, New York 10019-6099

Telephone: 212-728-8000

Facsimile: 212-728-8111

Attention: Michael Kelly

(4)                                  if to any Stockholder other than POI
Acquisition or QDRF, to it at the address set forth in the records of the
Company;

or, in any case, at such other address or facsimile number as shall have been
furnished in writing by such party to the other parties hereto. All such
notices, requests, consents and other communications shall be deemed to have
been received (a) in the case of personal or courier delivery, on the date of
such delivery, (b) in the case of mailing, on the fifth business day following
the date of such mailing and (c) in the case of facsimile, when received.

Section 6.7   Amendments and Waivers.  (a)  Neither this Agreement nor any
provision hereof may be amended, modified, changed or discharged except by an
instrument in writing signed by each of the parties hereto.

15


--------------------------------------------------------------------------------



(B)   NO FAILURE OR DELAY BY ANY PARTY IN EXERCISING ANY RIGHT, POWER OR
PRIVILEGE HEREUNDER SHALL OPERATE AS A WAIVER THEREOF NOR SHALL ANY SINGLE OR
PARTIAL EXERCISE THEREOF PRECLUDE ANY OTHER OR FURTHER EXERCISE THEREOF OR THE
EXERCISE OF ANY OTHER RIGHT, POWER OR PRIVILEGE.  THE RIGHTS AND REMEDIES HEREIN
PROVIDED SHALL BE CUMULATIVE AND NOT EXCLUSIVE OF ANY RIGHTS OR REMEDIES
PROVIDED BY LAW.

Section 6.8   Counterparts.  This Agreement may be executed in any number of
counterparts, and each such counterpart hereof shall be deemed to be an original
instrument, but all such counterparts together shall constitute but one
agreement.

Section 6.9   Specific Performance.  The parties hereto intend that each of the
parties have the right to seek damages or specific performance in the event that
any other party hereto fails to perform such party’s obligations hereunder. 
Therefore, if any party shall institute any action or proceeding to enforce the
provisions hereof, any party against whom such action or proceeding is brought
hereby waives any claim or defense therein that the plaintiff party has an
adequate remedy at law.

Section 6.10   Further Assurances.  Each of the parties shall, and shall cause
their respective Affiliates to, execute such documents and perform such further
acts as may be reasonably required or desirable to carry out or to perform the
provisions of this Agreement.

Section 6.11   No Recourse.  Notwithstanding anything that may be expressed or
implied in this Agreement, the Company and each Stockholder covenant, agree and
acknowledge that no recourse under this Agreement or any documents or
instruments delivered in connection with this Agreement shall be had against any
current or future director, officer, employee, general or limited partner or
member of any Stockholder or of any Affiliate or assignee thereof, as such,
whether by the enforcement of any assessment or by any legal or equitable
proceeding, or by virtue of any statute, regulation or other applicable law, it
being expressly agreed and acknowledged that no personal liability whatsoever
shall attach to, be imposed on or otherwise be incurred by any current or future
officer, agent or employee of any Stockholder or any current or future member of
any Stockholder or any current or future director, officer, employee, partner or
member of any Stockholder or of any Affiliate or assignee thereof, as such, for
any obligation of any Stockholder under this Agreement or any documents or
instruments delivered in connection with this Agreement for any claim based on,
in respect of or by reason of such obligations or their creation.

Section 6.12   Confidentiality. Each Stockholder acknowledges that in connection
with its investment in the Company it shall receive certain non-public,
confidential proprietary information, which may include memoranda, notes,
analyses, reports, compilations or studies prepared by or on behalf of the
Company and its Subsidiaries (“Confidential Information”). Notwithstanding
anything to the contrary contained herein, each Stockholder agrees to use the
Confidential Information only for purposes of evaluating its investment in the
Company and it shall not use such Confidential Information in connection with
any competing business or investment or disclose any such Confidential
Information to any Person, except to the extent (i) such information is already
in the public domain (other than as a result of a disclosure in breach of this
Agreement); (ii) is already known by such Stockholder from a Person under no
obligation of confidentiality to the Company at the time such information was
received by such Stockholder

16


--------------------------------------------------------------------------------


or is obtained by such Stockholder from a Person under no obligation of
confidentiality to the Company, (iii) the Company agrees in writing that such
information may be disclosed; or (iv) such disclosure is required by law;
provided, however, that any such disclosures be made only to the individual or
entity to whom disclosure is required by law and only after written notice to
the Company of the required disclosure. If Confidential Information is to be
disclosed pursuant to a requirement of law, the disclosing Stockholder agrees to
cooperate with the Company if the Company should seek to obtain an order or
other reliable assurance that confidential treatment shall be accorded to
designated portions of the Confidential Information.  Notwithstanding the
foregoing, Stockholders may disclose Confidential Information to their
employees, directors, shareholders, partners, members, agents and
representatives who have a need to know of such information in connection with
such Stockholder’s investment in or the management of the Company; provided,
that such Persons agree to be bound by the terms of this Section 6.13, and such
Stockholder shall be liable for any breach of the Stockholder’s obligations by
such Persons.

Section 6.13   APPLICABLE LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

Section 6.14   Jurisdiction; No Jury Trial. The parties hereby irrevocably and
unconditionally consent to submit to the exclusive jurisdiction of the courts of
the State of New York for any actions, suits or proceedings arising out of or
relating to this Agreement and the transactions contemplated hereby (and agree
not to commence any action, suit or proceeding relating thereto except in such
courts, and further agree that service of any process, summons, notice or
document by U.S. registered mail to its address set forth above shall be
effective service of process for any action, suit or proceeding brought against
such party in any such court). The parties hereby irrevocably and
unconditionally waive any objection to the laying of venue of any action, suit
or proceeding arising out of this Agreement or the transactions contemplated
hereby in the courts of the State of New York, and hereby further irrevocably
and unconditionally waive and agree not to plead or claim in any such court that
any such action, suit or proceeding brought in any such court has been brought
in an inconvenient forum. THE PARTIES HEREBY WAIVE TRIAL BY JURY IN ANY ACTION,
SUIT PROCEEDING OR COUNTERCLAIM BROUGHT BY EITHER OF THEM AGAINST THE OTHER IN
ANY MATTERS ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS AGREEMENT.

Section 6.15   Entire Agreement.  This Agreement, together with the Registration
Rights Agreement and the Exchange Agreement constitutes the entire agreement
between the parties with respect to the subject mater of this Agreement and
supersedes all prior agreements and understandings, both oral and written,
between the parties with respect to the subject matter of this Agreement.

17


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

PROTECTION ONE, INC.

 

 

 

By:

/s/ J. Eric Griffin

 

Name:

J. Eric Griffin

 

Title:

Vice President

 

 

 

 

 

POI ACQUISITION, L.L.C.

 

 

 

By:

/s/ Henry Ormond

 

Name:

Henry Ormond

 

Title:

Manager

 

 

 

 

 

QUADRANGLE MASTER FUNDING LTD

 

 

 

By:

/s/ Michael Weinstock

 

Name:

Michael Weinstock

 

Title:

Director

 

18


--------------------------------------------------------------------------------